Citation Nr: 0030170	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from June 1995 to June 1997.  
This appeal came before the Board of Veterans' Appeals (Board 
or BVA) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for asthma and 
assigned a 10 percent schedular rating.  The veteran 
disagreed with the 10 percent evaluation and perfected an 
appeal as to that issue.  The RO issued a decision in July 
1999 assigning a 30 percent rating.  The veteran has not 
indicated that he is satisfied with the 30 percent rating.  
Inasmuch as the grant of the 30 percent rating is not the 
maximum benefit under the rating schedule, the claim for an 
initial disability rating in excess of 30 percent for asthma 
remains in controversy and is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


REMAND

The veteran maintains that his asthma should be rated more 
than 30 percent disabling.  The VA must attempt to obtain all 
such medical evidence as is necessary to evaluate the 
severity of the veteran's disability from the effective date 
of service connection through the present.  See Fenderson v. 
West, 12 Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history.").  

The veteran contends that he is more impaired by his asthma 
than his current disability rating suggests.  The veteran 
stated in July 1999 that his condition had worsened, and he 
cited recent VA prescriptions for increased asthma medication 
as evidence to support his assertion.  The Board notes that 
no VA treatment records are in the claims file which 
correspond to the prescriptions, dated in April 1999.  
Although the RO increased the veteran's rating to 30 percent 
in a September 1999 rating decision, it considered all of the 
old evidence, and did not secure VA treatment records or 
order a new examination. 

The record demonstrates that the veteran has not undergone an 
examination since service connection was granted, and he has 
indicated that his condition has worsened since his last 
examination.  Although the Board recognizes that the RO 
increased his rating to 30 percent, it also notes that the 
rating was based, in part, on the old examination.  

The duty to assist includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent private and VA medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993), citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992).  Based in part on the veteran's statements 
that his condition has worsened, the Board believes more 
recent evidence would provide a more accurate basis upon 
which to make an assessment of the veteran's current service-
connected disability.  Thus, it concludes that a thorough VA 
examination would be helpful in evaluating the current status 
of the veteran's service-connected asthma.

The Board believes that additional medical evidence could be 
helpful in assessing the degree to which the veteran's asthma 
impairs his functioning.  The Board finds that VA treatment 
records should be secured prior to any further adjudicative 
action, as they are relevant to the evaluation process.  
Further, the VA is deemed to have constructive knowledge of 
VA facility records and, in this case, has actual knowledge 
of the likely existence of these records.  As such, they are 
considered to be evidence which is of record at the time any 
decision is made and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error....").  
Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:  

1.  The RO should obtain treatment 
records for the veteran's asthma 
condition from the VAMC in Columbus, 
Ohio.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected asthma.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
testing necessary should be performed to 
provide an assessment of the veteran's 
condition and all clinical findings 
reported in detail.  Pulmonary function 
studies should be conducted and the 
report of such testing should be attached 
to the report of the VA examination, to 
include pre-bronchodilator and post-
bronchodilator findings.  The examiner 
should note whether the veteran uses 
intermittent or daily inhalational or 
oral bronchodilator therapy or 
inhalational anti-inflammatory 
medication, and the frequency of visits 
to a physician for required care of 
exacerbations.  The examiner should 
report whether the veteran takes 
intermittent (at least three per year) or 
daily courses of systemic (oral or 
parenteral) corticosteroids and whether 
the veteran suffers more than one attack 
per week with episodes of respiratory 
failure.  Should it be determined that 
test results are inconsistent with the 
actual degree of disability experienced 
by the veteran, because of suboptimal 
effort, etc., this should be explained by 
the examiner, and an opinion should be 
expressed as to the degree of functional 
impairment, in terms of daily activity 
and ability to maintain employment, 
actually experienced by the veteran.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action. 

4.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 30 percent for asthma.  If any 
benefit sought remains denied, the 
veteran and his representative should 
then be furnished with a supplemental 
statement of the case and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





